DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 16 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingel et al. (US PG pub 2020/0213680).
	Ingel et al. shows,
	In regards to claims 1, 5, 16 and 20
applying, to a neural network (paragraph [0109] shows using artificial intelligence technology.  Artificial intelligence technology is considered to be an equivalent to a neural network), audio data representative of audio signals generated by a microphone (paragraph [0112] shows that media streams may include audio streams such as microphone-recorded streams);  
computing, using the neural network and based at least in part on the audio data, data indicative of characters corresponding to a textual representation of the audio 

classifying, using a language model, at least a subset of the characters 
as inappropriate;  (paragraph [0417] identifies two classifications appropriate and inappropriate)
determining a portion of the audio data corresponding to the subset of the characters (paragraph [0417] in some embodiments, the media stream is destined to a particular user and the processing device may determine whether the content of the identified text is appropriate for the particular user.);  and 
executing an action with respect to the portion of the audio data. (paragraph [0417] the processing device is configured to avoid from providing a translation to the identified text when the content of the identified text is inappropriate for the particular user. The change from the normal procedure of providing a translation to avoiding providing a translation based on the determination of inappropriate is an action that is executed on the processing of a portion of the audio data.)
 
	In regards to claim 6,
receiving initial audio data in a first format;  and converting the initial audio data to a second format to generate the audio data. 
([0417] In some embodiments, the media stream (first format) is destined to a particular user and the processing device may determine whether the content of the identified text is appropriate for the particular user.  The processing device is configured 

	In regards to claims 21 and 22,
	Wherein the neural network and the language model are associated with a file of an application corresponding to the audio data such that the application is inoperable without the file and the application is executed by a client device operated by a user.
([0112], “Consistent with the present disclosure, system 100 may cause dubbing of a media stream (e.g., media stream 110) from an origin language to one or more target languages.  The term "media stream" refers to digital data that includes video frames, audio frames, multimedia, or any combination thereof.  The media stream may be transmitted over communications network 140.  In general, the media stream may include content, such as user-generated content (e.g., content that a user captures using a media capturing device such as a smart phone or a digital camera)”.  The media stream is considered the file.  The smart phone is considered to be a client device being operated by a user.  The translation application is inoperable without an input media stream.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ingel et al. (US PG pub 2020/0213680) in view of Tran et al. (US PG pub 2020/0129864).

Ingel et al. shows, as applied above, all of the limitations of the claims except for specifying automatically generating a ticket to a reporting system, harassing language, and an instance of a gaming

Tran et al. teaches detecting and identifying improper online game usage.
Paragraph [0053] teaches, 
“For example, if a player is suspected of griefing, a description of the griefing can be generated and presented to other players or player "experts" in the online gaming environment.” (The generated description is considered to be the generating a ticket to a reporting system. “Griefing is considered to be the equivalent of harassing.)
“The feature vector can be analyzed by machine learning techniques to identify and determine players that are improperly interacting with the online gaming environment 404.” (an instance of a gaming)

Based on the teaching of Tran et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Ingel et al. system to be used in a gaming environment in order to expand the use of the Ingel et al. system.  It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Ingel et al. system to automatically generating a ticket to a reporting system and include harassing language in order to address issues that are not clear cut inappropriate.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingel et al. (US PG pub 2020/0213680) in view of Breazeal et al. (US PG pub 2017/0206064).
	Ingel et al. shows, as applied above, all of the limitations of the claims except for identifying one or more timestamps corresponding to the characters.
	Breazeal et al. teaches, [0382] With respect to various sensory inputs, timestamps may be provided to allow merging of various disparate sensory input types.  For example, timestamps may be provided with a speech recognizer to allow merging of recognized speech with other sensory input.
	Based on the teaching of Breazeal et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Ingel et al. system to identifying one or more timestamps corresponding to the characters in order to allow merging of various disparate sensory input types.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Ingel et al. (US PG pub 2020/0213680) and Tran et al. (US PG pub 2020/0129864) in further view of Nauze et al. (US PG pub 2016/0147775).
The combination invention of Ingel et al. and Tran et al. shows, as applied above, all of the limitations of the claims except for specifying a dictionary of offensive words.
	Nauze et al. teaches, paragraph [0038], Word filters may include filter dictionaries or lists of words for filtering.  Filter dictionaries may include offensive words, competitor product names, and the like.
Based on the teaching of Nauze et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Ingel et al. and Tran et al. to specifying a dictionary of offensive words in order to standardize what is considered to be offensive.
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ingel et al. (US PG pub 2020/0213680), Tran et al. (US PG pub 2020/0129864), and Nauze et al. (US PG pub 2016/0147775) in further view of Spiegel et al. (US PG pub 2013/0110511).
The combination invention of Ingel et al. Tran et al. and Nauze et al. shows, as applied above, all of the limitations of the claims except for specifying updating the dictionary of offensive words based on observed user interactions.
	Spiegel et al. teaches, paragraph [0053], “Like the word-choice table, the 
special-pronunciation dictionary is also regularly updated based upon the 
interaction with the user.”
.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 9 recites, "wherein the neural network and the language model are associated with a file tagged as an essential file for an application corresponding to the audio data." References related to this subject matter teach away from this limitation. This feature tends to be non-essential to the application that it is supplementing.

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive.
Applicant asserts that the prior art does not teach the limitation, “executing an action with respect to the portion of the audio data” because the prior does not provide a translation when the language is considered inappropriate and therefore is not an action, but rather an inaction.  The examiner does not concur.  The limitation of “executing an action with respect to the portion of the audio data” is too broad to make .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715